     Case 2:19-cv-02200-TLN-DMC Document 24 Filed 10/30/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DEBORAH C. EVI,                                     No. 2:19-CV-2200-DMC
12                       Plaintiff,
13           v.                                           ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding pro se, brings this action for judicial review of a final

19   decision of the Commissioner of Social Security under 42 U.S.C. § 405(g). On October 19, 2020,

20   the Court directed parties who had not informed the Court regarding consent to proceed before a

21   Magistrate Judge to show cause why appropriate sanction should not be imposed for failure to do

22   so within the time permitted by the Court’s scheduling order. A review of the docket reflects that

23   all parties have now informed the Court regarding consent to proceed before a Magistrate Judge.

24   The order to show cause is, therefore, discharged.

25                  IT IS SO ORDERED.

26   Dated: October 30, 2020
                                                            ____________________________________
27                                                          DENNIS M. COTA
28                                                          UNITED STATES MAGISTRATE JUDGE
                                                        1
